Citation Nr: 0512083	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-13 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for sinusitis 
with headaches.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1989 to August 1994.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Regarding the preliminary matter of what issues are before 
the Board, under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is issued.  In essence, the following sequence is 
required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
a NOD within one year of the date of mailing of notice of the 
RO decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal. See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

The May 2002 rating decision addressed the matters of a 
rating in excess of 10 percent for sinusitis with headaches 
and entitlement to a temporary total rating due to surgery 
requiring convalescence.  In his June 2002 NOD, the veteran 
specifically disagreed only with the denial of a rating in 
excess of 10 percent for sinusitis with headaches and did not 
mention his claim for entitlement to a temporary total 
evaluation due to surgery requiring convalescence.  However, 
the August 2002 SOC addressed both issues.  In conjunction 
with his September 2002 VA Form 9, the veteran submitted a 
physician's statement that appears to relate the nonservice 
connected disabilities for which the surgery was performed to 
his service connected sinusitis.  He also reiterated a claim 
for entitlement to a temporary total rating due to surgery 
requiring convalescence.  The RO construed the veteran's 
arguments along with the supporting letter as a claim seeking 
service connection for deviated septum and chronic rhinitis 
(with a contingent claim, premised on a grant of the service 
connection claim, for a temporary total rating based on the 
need for convalescence from surgery for those conditions), 
and denied the service connection claim in a September 2002 
rating decision.  The veteran has not filed an NOD with the 
September 2002 rating decision (nor has he indicated that he 
disagreed with the RO construing the issue(s) as it did).  
The October 2004 SSOC, addressed only the issue of 
entitlement to a rating in excess of 10 percent for sinusitis 
with headaches, and that is the only issue before the Board.  


FINDINGS OF FACT

The veteran's sinusitis has not manifested by incapacitating 
episodes; or by more than 6 non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for 
sinusitis with headaches. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Code 6510 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the May 2002 decision denying 
his claim.  In that decision, in an August 2002 statement of 
the case (SOC), and in September 2002, November 2003, and 
October 2004 supplemental SOC's, he was notified of the 
evidence necessary to substantiate his claim, and of what was 
of record.  By correspondence prior to the rating on appeal, 
in April 2002, he was notified of the provisions of VCAA and 
how it applied to his claim.  The April 2002 letter, the 
August 2002 SOC, and the September 2002, November 2003, and 
October 2004 supplemental SOC's clearly cited the changes in 
the law brought about by the VCAA and implementing 
regulations, and explained that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was further advised 
that evidence submitted within a year would be considered.  
In fact, all evidence received in the interim has been 
accepted for the record and considered.  Although the veteran 
was not specifically advised to submit everything he had 
pertinent to his claims, he was advised that VA would obtain 
any Federal government records, including any VA treatment 
records and that if he completed the releases provided VA 
would assist him in obtaining any records he identified.  
This notice was essentially equivalent to telling him to 
submit everything he had pertinent to the claim.  The SOC and 
SSOC explained the bases for the RO's determinations in this 
matter.  In one form or another he has received all mandated 
notice; he is not prejudiced by any technical notice 
deficiency along the way.  

Regarding the duty to assist, the record includes service 
medical records (SMR's), VA treatment reports, and the 
reports of VA examinations.  There is no indication that any 
pertinent evidence is outstanding.  All notice and duty to 
assist requirements appear to be met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits.  
See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

Treatment records from North Texas Health Care System include 
February, March, June, and November 2001 records that note 
complaints of headaches along with sinus related complaints 
or a diagnosis of sinusitis.  

On July 2001 VA examination, the veteran gave a history of 
post-nasal drainage, congestion, and nasal obstruction.  It 
was noted that there was a 40 percent obstruction on the left 
side.  The diagnosis was chronic rhinitis with history of 
sinusitis.  After further investigation, the veteran had a CT 
scan of the paranasal sinuses, which was normal with no 
evidence of sinusitis whatsoever.  The examiner suggested a 
reduction in the rating from 10 percent to 0 percent, as the 
veteran did not have chronic sinusitis.  

Treatment records from North Texas Health Care System show 
that in January 2002 the veteran underwent septoplasty, 
turbinoplasty, and tonsillectomy for obstructive sleep apnea 
and septal deviation.  In April 2002, the diagnosis was 
chronic sinusitis with possible allergic component with 
complaints of sinus drainage and headaches for two days.  In 
September 2002 he had complaints of sinusitis with associated 
headaches for a few days.    

In a statement received in September 2002, Dr. J.S., a 
private Otolaryngologist, indicated that the veteran 
underwent septal and turbinate surgery in January 2002, as 
well as tonsillectomy and adenoidectomy and 
uvulopalatopharyngoplasty to alleviate his nasal congestion, 
snoring, and sleep apnea.  Dr. J.S. noted that x-rays at the 
time showed no signs of true sinus infection or hypertrophy 
of the nasal mucosa within the sinuses.  Dr. J.S. opined that 
the "septoplasty itself, even though it was not a sinus 
surgery, certainly was an effort to improve the airway to 
improve the physiology of the sinuses themselves, and 
therefore, should be considered adjuvant therapy to his 
sinuses."  

On April 2003 VA examination, the veteran had complaints of 
postnasal drainage into his throat and swelling of the 
throat.  As to his headaches, he reported that they were 
either frontal or maxillary, and occurred three to four times 
per month.  The headaches were usually relieved by Ibuprofen.  
An examination of the nose revealed the septum was still 
slightly deviated to the left side with slight obstruction, 
apparently improved by surgery.  A current CT showed mucosal 
thickening suggesting a current diagnosis of sinusitis.  

Treatment records from North Texas Health Care System dated 
in February 2003, noted that the veteran needed to refill his 
Motrin prescription to treat his headaches; the diagnosis was 
upper respiratory infection.  March 2003 records show that he 
had complaints of a productive cough, sore throat, headache, 
no sinus drainage and no shortness of breath.  An examination 
did not reveal sinus tenderness; the impression was recurrent 
bronchitis post adenoidectomy.  In May 2003, he had 
complaints of nonproductive cough with post-nasal drip and 
rhinitis along with headache without a fever.  There was no 
sinus tenderness on examination.  The assessment was upper 
respiratory infection.  In a follow-up visit in May 2003, the 
veteran reported it seemed like his sinusitis was worse since 
his throat surgery.  The impression was history of sinusitis 
with headaches.  

On an August 2004 VA examination, the veteran complained of 
recurrent headaches, which occurred once or twice per week.  
The headaches tended to be temporal in location, relieved by 
Motrin.  He provided a history of recurrent sinusitis that 
occurring about four times per year, requiring antibiotics.  
He continued to work while having sinusitis, although he did 
reduce his workload during that time.  On examination, he was 
not on any medications and the diagnosis was chronic 
sinusitis by history.  The examiner ordered CT scans of the 
paranasal sinuses to compare with April 2003 CT scans of the 
paranasal sinuses.  The August 2003 CT scans revealed no 
significant changes.  There were small retention cysts in the 
left and right maxillary antra.  The examiner commented that 
the likely etiology of the veteran's nasal problems was due 
to allergic rhinitis with sinusitis, and that the headaches 
described by the veteran appeared to be of myofascial origin 
rather than due to sinusitis.

III.	Criteria

Evaluations of service-connected disabilities are based on 
the average impairment of earning capacity they produce, as 
determined by comparing symptoms found with the appropriate 
rating criteria.  38 U.S.C.A. § 1155.  The entire history of 
the veteran's disability is considered.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A 10 percent rating is warranted for sinusitis where there 
are one or two incapacitating episodes of sinusitis per year 
that require prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted for following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note to the rating criteria states 
that an "incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Code 6510.

IV.	Analysis

The next higher, 30 percent, rating  for sinusitis requires 
either 3 or more incapacitating episodes per year, or more 
than 6 non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.  It is 
not shown that the veteran's sinusitis has been manifested by 
incapacitating episodes.  Such episodes by regulatory 
definition (see above) require bed rest and treatment by a 
physician.  Here, the veteran has indicated that when an 
episode occurs he is able to continue working (although he 
reduces his workload).  See report of August 2000 VA 
examination.  Clearly, this does not reflect a need for bed 
rest.  

The alternate criteria for a 30 percent rating require more 
than 6 non-capacitating episodes per year, with headaches, 
pain, and purulent discharge or crusting.  It is not shown 
that the episodes documented in the clinical records/or those 
the veteran reports are of the severity described in the 
rating criteria for a 30 percent rating.  While the veteran 
has consistently complained of headaches, pain, discharge, or 
crusting due to sinusitis are not noted in the clinical 
records.  (Notably, the examiner opined that the headaches 
were unrelated to sinusitis.)  Regardless, the veteran's 
sinusitis episodes also are not shown to occur in a frequency 
sufficient to satisfy the criteria for a 30 percent rating.  
There is nothing in the record that episodes of sinusitis 
occur more than 6 times per year.  When the veteran himself 
was specifically asked about the frequency of the sinusitis 
episodes on August 2004 VA examination, he responded that 
they occur 4 times per year.  

While the veteran has indicated that during his sinusitis 
episodes he reduces his workload, there is nothing in the 
record to suggest that the sinusitis causes marked 
interference with employment, or requires frequent 
hospitalization or is characterized by some other such factor 
so as to warrant referral for extraschedular consideration 
under 38 C.F.R. § 3.321.  

In summary, symptoms of the veteran's service connected 
sinusitis neither meet, nor approximate either of the 
alternate schedular criteria for the next higher, 30 percent, 
rating, and such rating is not warranted.  


ORDER

A rating in excess of 10 percent for sinusitis with headaches 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


